SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

910
CAF 13-01813
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


IN THE MATTER OF AMIYAH F., AJANE B. AND
MARKELL W.
------------------------------------------                         ORDER
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

TRENESHA B., RESPONDENT-APPELLANT.


BERNADETTE M. HOPPE, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered October 4, 2013 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, adjudged
that respondent abused Markell W. and derivatively neglected Amiyah F.
and Ajane B.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court